 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY GEROME YOUNG,                                 No. 2: 15-cv-2674 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    MUHAMMAD QURESHI, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C. §

18   1983. This action is set for jury trial before the Honorable John A. Mendez on January 13, 2020.

19   Plaintiff requests that the court appoint counsel.

20           District courts lack authority to require counsel to represent indigent prisoners in section

21   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

22   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28

23   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

24   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

25   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as

26   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

27   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not

28   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional
                                                          1
 1   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of

 2   legal education and limited law library access, do not establish exceptional circumstances that

 3   warrant a request for voluntary assistance of counsel.

 4          Having considered the factors under Palmer, the court finds that plaintiff has failed to

 5   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 6   counsel at this time. The claims set for trial are not particularly complex. Plaintiff has

 7   competently represented himself during this action. For these reasons, appointment of counsel is

 8   not warranted.

 9          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

10   counsel (ECF No. 60) is denied without prejudice.

11   Dated: September 9, 2019

12

13

14

15
     Young2674.31
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
